PER CURIAM.
Appellant’s sole point on appeal is that the court erred in denying his motion for discharge under Rule 3.191(a)(1), R Cr P.
The motion for discharge, filed February 27, 1974, alleges that appellant was taken into custody on August 7, 1973, on the felony charge for which he stands convicted. These facts, if true, would make a prima facie case for discharge.
 However, we must presume that in denying the motion the trial court necessarily found these allegations untrue. Since there is nothing in the record presented to us from which we can determine that the trial court’s finding was erroneous, error has not been shown.
Affirmed.
OWEN, C. J., and MAGER and DOW-NEY, JJ., concur.